Citation Nr: 1041023	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a vasectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1993 to 
February 2005, with additional unverified periods of ACDUTRA or 
INACDUTRA from February 2005 to February 2006.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this claim in December 2009 to obtain a VA 
examination and opinion regarding the nature and etiology of any 
vasectomy residuals, and to obtain records establishing the 
Veteran's periods of service with the Air Force Reserves.  
However, it appears that some of the Board's instructions were 
not adequately completed and another remand is necessary.  

Specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to verify any periods of active service, 
ACDUTRA or INACDUTRA from February 2005 to February 2006, and 
obtain and associate with the claim file service treatment 
records associated with those periods.  However, it would appear 
that the only development accomplished regarding this instruction 
was to send a letter to the Veteran asking him to submit records 
in his possession.  There is no indication or assertion on the 
part of the AOJ that it contacted anyone other than the Veteran 
to verify his service.  Moreover, while a review of the claims 
file does indicate that the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) and Air Reserve Personnel Center, and certified that such 
records were not available, it does not appear that his service 
personnel records were ever requested or sent.  The service 
treatment records would not be expected to contain information 
regarding periods of ACDUTRA or INACDUTRA, however the personnel 
records might contain such information.  The NPRC Internet site 
indicates that service personnel records are stored separately 
from service treatment records, and that the request must specify 
which records are needed.  

VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Cases 
in which VA may conclude that no further efforts are required 
include those in which the Federal department or agency advises 
VA that the requested records do not exist or the custodian does 
not have them.  38 C.F.R. § 3.159(c)(2) (2010).  

As no request for personnel records was made, it cannot be 
concluded that they do not exist.  

The United States Court of Appeals for Veterans Claims has held 
that AOJ compliance with a remand is not discretionary, and that 
if the AOJ fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

Regarding the examination, the record indicates that the Veteran 
failed to appear for an examination scheduled in March 2010.  
However, the Veteran submitted a letter in August 2010 stating 
that he had actually canceled the examination prior to the 
scheduled date due to a conflict, and that he therefore did not 
fail to appear.  He requested another opportunity to appear for 
the examination.  On remand, the Veteran should be afforded 
another opportunity to report for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, the Air Force, and any other 
appropriate sources to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Air Force Reserves.  If any 
additional periods of active service are 
confirmed, the RO should obtain and 
associated with the claim file any related 
service medical treatment records.  Continue 
efforts to procure the relevant records until 
either the records are received, or until 
specific information is received that the 
records sought do not exist or that further 
efforts to obtain them would be futile. 

2.  Schedule a VA examination to determine if 
the appellant has any disability from 
residuals from his vasectomy in 2002.  All 
identified residuals should be identified.  
If any residuals are found, the examiner 
should opine whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any present disability was 
caused by the vasectomy of 2002.  

The examiner should specifically opine as to 
whether any diagnosed disability to include, 
the appellant's currently diagnosed 
epididymitis, the appellant's groin pain, 
and/or the reflux of urine into the 
ejaculatory ducts down into the vas are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) caused by the vasectomy of 2002.  

A complete rationale for all opinions 
rendered must be provided.  The claim folder 
should be made available to the examiner. 

3.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


